Exhibit 10.3


Termination Agreement
 
Beendigungs-vereinbarung
(herein referred to as “this Agreement”)
 
(nachfolgend als „diese Vereinbarung“ bezeichnet)
between
 
zwischen
Avon Cosmetics GmbH
Zeppelinstraße 3
85399 Hallbergmoos
 
Avon Cosmetics GmbH
Zeppelinstraße 3
85399 Hallbergmoos
(hereinafter referred to as “Avon Germany”)
 
(nachfolgend als „Avon Deutschland“ bezeichnet)
and
 
und
Avon Products Inc.
Principal Executive Offices:
Building 6, Chiswick Park
London W4 5HR
United Kingdom
 
Avon Products Inc.
Principal Executive Offices:
Building 6, Chiswick Park
London W4 5HR
Vereinigtes Königreich
and
 
und
John Higson
Bergstrasse 12
86573 Obergriesbach
Germany
 
John Higson
Bergstrasse 12
86573 Obergriesbach
Deutschland
(hereinafter referred to as “Employee”)
 
(nachfolgend als „Mitarbeiter“ bezeichnet)
1. It is agreed between the parties hereto that the employee’s employment
relationship with Avon Germany under the agreement dated 20 September 1999 as
well as any preceding or subsequent agreements, amendments and
 
1. Die Vertragsparteien sind sich darüber einig, dass das Arbeitsverhältnis des
Mitarbeiters mit Avon Deutschland gemäß dem Vertrag vom 20. September 1999 nebst
etwaigen vorherigen bzw. nachfolgenden Abreden,





Page 1/17



--------------------------------------------------------------------------------





addenda hereto shall be terminated with effect as of 30 September 2017 (the
“Termination Date”).
   
 
Änderungen oder Ergänzungen hierzu mit Wirkung zum 30. September 2017 beendet
wird („Beendigungstermin“).
2.    It is agreed between the parties hereto that the employee’s employment
relationship with Avon Products, Inc. and any parent, subsidiary or other
affiliated company of Avon Products, Inc. (collectively, the “Companies”) as
well as any preceding or subsequent agreements, amendments and addenda hereto
shall be terminated with effect as of the Termination Date.
 
2.    Die Vertragsparteien sind sich darüber einig, dass das Arbeitsverhältnis
des Mitarbeiters mit der Avon Products, Inc. sowie etwaigen Mutter-, Tochter-
oder sonstigen verbundenen Unternehmen der Avon Products, Inc. (gemeinsam die
„Avon-Gesellschaften“) sowie etwaige vorherige bzw. nachfolgende Abreden,
Änderungen oder Ergänzungen hierzu mit Wirkung zum Beendigungstermin beendet
werden.
3.    There are no other employments or service contracts between the Employee
and the Companies.
 
3.    Es bestehen keine sonstigen Arbeits- oder Dienstverträge zwischen dem
Mitarbeiter und den Avon-Gesellschaften.
4.    Any existing directorships and officerships that the Employee holds with
Avon Germany or the Companies shall cease on the Termination Date.
 
4.    Bestehende Ämter, die der Mitarbeiter in unternehmensleitenden Gremien
bzw. als leitender Angestellte bei Avon Deutschland oder den Avon-Gesellschaften
innehat, enden zum Beendigungstermin.
5.    Until the Termination Date, the Employee shall receive his monthly gross
base salary of EUR 43,069 (EUR 516,837 annualized).
 
5.    Der Mitarbeiter erhält bis zum Beendigungstermin sein monatliches
Brutto-Grundgehalt i. H. v. EUR 43.069 (EUR 516.837 auf Jahresbasis
umgerechnet).
Medical coverage will be paid as previously up to the Termination Date. After
the Termination Date no
 
Die Krankenversicherung des Mitarbeiters wird bis zum Beendigungstermin wie
bisher





Page 2/17

--------------------------------------------------------------------------------




medical coverage will be paid any more.
 
bezahlt. Nach dem Beendigungstermin wird keine Krankenversicherung mehr bezahlt.
6.    The Employee shall receive benefits according to the applicable provisions
of the International Retirement Plan. In terms of the Employee’s other pension
entitlements, the trustees of the relevant pension scheme(s) shall be notified
of the Employee's termination of employment and shall provide written
confirmation of the Employee's accrued entitlement under the relevant pension
scheme(s).
 
6.    Der Mitarbeiter erhält Vorsorgeleistungen gemäß den geltenden Bestimmungen
des International Retirement Plans. In Bezug auf die sonstigen Pensionsansprüche
des Mitarbeiters werden die Treuhänder des/der jeweiligen
Pensionsplans/Pensionspläne über die Beendigung des Arbeitsverhältnisses des
Mitarbeiters informiert und diese werden die erworbenen Pensionsanwartschaften
des Mitarbeiters gemäß dem/den jeweiligen Pensionsplan/Pensionsplänen
schriftlich bestätigen.
Furthermore, Employee remains eligible pursuant to the applicable policies of
the Companies, for tax filing support services from the Companies’ selected
vendor for tax years in which the income Employee received for services provided
to the Companies generates multi-country tax filings.
 
Darüber hinaus bleibt der Mitarbeiter weiterhin gemäß den geltenden Richtlinien
der Avon-Gesellschaften berechtigt, die Unterstützungsleistungen des von den
Avon-Gesellschaften ausgewählten Anbieters bei Steuererklärungen für die
Steuerjahre in Anspruch zu nehmen, in denen das Einkommen des Mitarbeiters für
Leistungen, die der Mitarbeiter für die Avon-Gesellschaften erbracht hat, die
Einreichung von Steuererklärungen in mehreren Ländern erfordert.
7.    The Employee is a participant in the Avon Products, Inc. 2013-2017
Executive Incentive Plan (EIP).
 
7.    Der Mitarbeiter nimmt an dem Avon Products, Inc. 2013-2017 Executive
Incentive Plan (EIP) teil.





Page 3/17

--------------------------------------------------------------------------------




Payments, if any, of the EIP award are governed by the terms of the EIP and are
triggered by the attainment of performance measures, as determined in accordance
with Avon Products, Inc.’s policies. Payment, if any, of the 2017 EIP award,
will be made in 2018 at the same time active 2017 Annual EIP participants
receive their payments. The Employee is not eligible for an award for any years
after the Termination Date under the EIP or any other bonus program.
 
Etwaige Leistungen nach dem EIP erfolgen gemäß den Bedingungen des EIP und
werden durch die Erreichung von Leistungszielen ausgelöst, die gemäß den
Richtlinien von Avon Products, Inc. festgelegt werden. Etwaige Leistungen nach
dem EIP 2017 werden zum gleichen Zeitpunkt in 2018 ausgezahlt, an dem aktive
Teilnehmer an dem EIP 2017 ihre Leistungen ausgezahlt bekommen. Der Mitarbeiter
hat keinen Anspruch auf Leistungen nach dem EIP oder einem sonstigen
Bonusprogramm für die Jahre nach dem Beendigungstermin.
The parties are agreed that the Employee does not participate in any other
annual incentive or bonus plan or program (including, but not limited to the
Management Incentive Plan (MIP)), and has no claims based on any other program.
 
Die Parteien sind sich darüber einig, dass der Mitarbeiter an keinem sonstigen
jährlichen Incentive bzw. Bonusplan oder -Programm (insbesondere dem Management
Incentive Plan (MIP)) teilnimmt und er keine diesbezüglichen Ansprüche auf der
Grundlage eines sonstigen Programms hat.
8.    Each currently outstanding equity award in Avon Products, Inc. (such as
restricted stock units, performance restricted stock units and stock options)
that has been granted to the Employee will continue to be subject to and
governed by the applicable equity agreement(s) and the applicable stock
incentive plan(s) (including, but not limited to, terms and conditions regarding
vesting and settlement of awards) – i.e., the Avon Products Inc. 2016 Omnibus
 
8.    Sämtliche derzeit ausstehenden Leistungsprämien, die in Aktien der Avon
Products, Inc. gewährt werden (etwa Aktien mit Veräußerungssperre (restricted
stock units), Aktien bei der Erreichung vorgegebener Leistungsziele (performance
restricted stock units) und Aktienoptionen), die dem Mitarbeiter gewährt wurden,
unterliegen weiterhin den geltenden Mitarbeiterbeteiligungsvereinbarun





Page 4/17

--------------------------------------------------------------------------------




Incentive Plan, the Avon Products, Inc. 2013 Stock Incentive Plan or the Avon
Products, Inc. 2005 Stock Incentive Plan.
 
gen bzw. werden durch diese weiterhin bestimmt (insbesondere den Bestimmungen
und Bedingungen in Bezug auf die Ausübung und Abwicklung der gewährten
Aktien(-Optionen)), d. h. der Avon Products Inc. 2016 Omnibus Incentive Plan,
der Avon Products, Inc. 2013 Stock Incentive Plan bzw. der Avon Products, Inc.
2005 Stock Incentive Plan.
The regulations under such plans shall remain valid and binding regarding such
stock awards. To the extent the Companies are obligated to remit wage tax with
respect to any stock award, the Employee shall reimburse the Companies the
amount remitted; the Companies may withhold the amount of wage tax probably
becoming due from the amount which is payable.
 
Die Regelungen dieser Pläne bleiben in Bezug auf die Gewährung dieser
Aktien-(Optionen) gültig und bindend. Soweit die Avon-Gesellschaften
verpflichtet sind, Lohnsteuer auf die Gewährung dieser Aktien(-Optionen)
abzuführen, erstattet der Mitarbeiter den Avon-Gesellschaften den insoweit
abgeführten Betrag; die Avon-Gesellschaften sind berechtigt, die auf den
auszuzahlenden Betrag voraussichtlich fällige Lohnsteuer einzubehalten.
The Employee has no other claims to remuneration or bonus or otherwise to
payments or benefits-in-kind against Avon Germany or the Companies.
 
Der Mitarbeiter hat keine sonstigen Ansprüche gegen Avon Deutschland oder die
Avon-Gesellschaften auf Vergütung, Boni oder sonstige Zahlungen und
Sachleistungen.
9.    On the Termination Date, the Employee shall receive as compensation for
the loss of the job pursuant to §§ 9, 10 KSchG (German Act Against Unfair
Dismissal) a severance payment of EUR 1,033,674 gross plus an additional amount
of EUR 32,000
 
9.    Der Mitarbeiter erhält am Beendigungstermin als Ausgleich für den Verlust
seines Arbeitsplatzes gemäß §§ 9, 10 KSchG eine Abfindung i. H. v. EUR 1.033.674
brutto sowie einen Zusatzbetrag i. H. v. EUR 32.000 brutto. Diese Beträge sind
zur





Page 5/17

--------------------------------------------------------------------------------




gross. These amounts are due on the first administratively feasible regular
payroll date of Avon Germany following the Termination Date. The Employee shall
pay any income tax associated with these payments.
 
Auszahlung fällig am ersten administrativ machbaren Gehaltsabrechnungsdatum der
Avon Deutschland nach dem Beendigungstermin. Der Mitarbeiter zahlt die im
Zusammenhang mit diesen Zahlungen anfallende Einkommensteuer.
10.    The payments described in Sec. 9 of this Agreement also include
compensation for the post-contractual non-competition clause agreed to in this
Sec. 10 of this Agreement in the amount required by section 74(2) German
Commercial Code. The parties agree that a period of post-contractual
non-competition applies for the duration of 24 months following the Termination
Date, i.e. until 30 September 2019, in accordance with the provisions set out
below:
 
10.    Die in Ziffer 9 dieser Vereinbarung genannten Zahlungen umfassen auch
eine Entschädigung für das in Ziffer 10 dieser Vereinbarung vereinbarte
nachvertragliche Wettbewerbsverbot in der in § 74 Abs. 2 HGB vorgeschriebenen
Höhe. Die Parteien sind sich einig, dass das nachvertragliche Wettbewerbsverbot
für einen Zeitraum von 24 Monaten ab dem Beendigungstermin, d. h. bis zum
30. September 2019, gemäß den nachfolgenden Bestimmungen gilt:
10.1    With respect to subject matter, this prohibition of competition applies
to all areas in which Avon Germany is engaged at the time the prohibition
starts. With respect to subject matter, the prohibition of competition further
applies to all areas in which the Companies are engaged at the time the
prohibition starts.
 
10.1    Dieses Wettbewerbsverbot gilt inhaltlich für alle Bereiche, in denen
Avon Deutschland zu Beginn des Wettbewerbsverbots tätig ist. Ferner gilt das
Wettbewerbsverbot inhaltlich für alle Bereiche, in denen die Avon-Gesellschaften
zu Beginn des Wettbewerbsverbots tätig sind.
With respect to territory, the prohibition of competition refers to the entire
area of activity of Avon Germany at the time when the prohibition starts. With
respect to territory, the prohibition of
 
Das Wettbewerbsverbot bezieht sich räumlich auf den gesamten Tätigkeitsbereich
von Avon Deutschland zu Beginn des Wettbewerbsverbots. Räumlich bezieht sich das





Page 6/17

--------------------------------------------------------------------------------




competition refers further to the entire area of activity of the Companies at
the time when the prohibition starts.
 
Wettbewerbsverbot ferner auf den gesamten Tätigkeitsbereich der
Avon-Gesellschaften zu Beginn des Wettbewerbsverbots.
This subject matter and territorial area of application is collectively referred
to as “area of business”.
 
Der inhaltliche und räumliche Geltungsbereich des Wettbewerbsverbots wird
zusammenfassend als „Geschäftsbereich“ bezeichnet.
The prohibition of competition shall apply with respect to any competing
activity in the area of business of Avon Germany whether by any direct or
indirect, self-employed activity, as independent contractor, as employee or in a
similar position, whether by establishing or participating in any competing
enterprise, by any consulting activity or in any other manner. The same applies
with respect to any competing activity in the area of business of the Companies.
 
Das Wettbewerbsverbot gilt in Bezug auf sämtliche Wettbewerbsaktivitäten im
Geschäftsbereich von Avon Deutschland, gleich ob durch eine direkte oder
indirekte selbstständige Tätigkeit, als unabhängiger Auftragnehmer, als
Angestellter oder in einer vergleichbaren Position, ob durch Gründung von oder
Beteiligung an einem Konkurrenzunternehmen, durch eine etwaige
Beratungstätigkeit oder auf sonstige Art und Weise. Gleiches gilt auch für eine
etwaige Wettbewerbstätigkeit im Geschäftsbereich der Avon-Gesellschaften.
10.2    The Employee has the further duty not to attempt in any manner to
solicit, to try to solicit or to accept from any customer of Avon Germany or the
Companies any business within the area of business of Avon Germany or the
Companies or to persuade or otherwise cause any customer of Avon Germany or the
Companies to cease or reduce the business with Avon Germany or the Companies.
“Customer” shall
 
10.2    Der Mitarbeiter ist ferner verpflichtet, sich nicht um etwaige Geschäfte
eines Kunden von Avon Deutschland bzw. von den Avon-Gesellschaften innerhalb des
Geschäftsbereichs von Avon Deutschland bzw. von den Avon-Gesellschaften zu
bemühen, dies zu versuchen oder solche zu übernehmen bzw. einen Kunden von Avon
Deutschland oder von den Avon-Gesellschaften dazu zu





Page 7/17

--------------------------------------------------------------------------------




mean any customer of Avon Germany and the Companies with which business
relations exist at the Termination Date or have existed during the preceding 12
months before the Termination Date.
 
bewegen bzw. zu veranlassen, das Geschäft mit Avon Deutschland oder mit den
Avon-Gesellschaften einzustellen bzw. zu reduzieren. „Kunde“ bezeichnet jeden
Kunden von Avon Deutschland oder von den Avon-Gesellschaften, mit dem
Geschäftsbeziehungen zum Beendigungstermin bestehen bzw. in den zwölf Monaten
vor dem Beendigungstermin bestanden.
The employee will not for a third party solicit or procure the services of or
endeavour to entice away from Avon Germany or the Companies any employee or
independent contractor, particularly in leading positions or with specific
know-how.
 
Der Mitarbeiter wird sich für keinen Dritten um die Dienste eines Mitarbeiters
oder eines unabhängigen Auftragnehmers von Avon Deutschland bzw. von den
Avon-Gesellschaften, insbesondere solche in leitenden Positionen oder mit
bestimmten Sachkenntnissen, bemühen bzw. versuchen diese abzuwerben.
10.3    The Employee is, even after the end of his employment contract, obliged
to maintain strict confidentiality concerning business and trade secrets of Avon
Germany and the Companies as well as concerning any other confidential matters
which are marked as such or which are recognizable as confidential and the
content of this Agreement, unless there are legal obligations to disclose such
information.
 
10.3    Der Mitarbeiter ist auch nach Beendigung seines Arbeitsvertrages
verpflichtet, über Geschäfts- und Betriebsgeheimnisses von Avon Deutschland und
von den Avon-Gesellschaften sowie über sonstige vertrauliche Angelegenheiten,
die als solche gekennzeichnet oder erkennbar sind, und den Inhalt dieser
Vereinbarung absolute Vertraulichkeit zu wahren, es sei denn, dass gesetzliche
Verpflichtungen zur Offenlegung dieser Informationen bestehen.
10.4    If the Employee breaches the post-contractual prohibition of competition
or the obligation to confidentiality according to Sec.
 
10.4    Verstößt der Mitarbeiter gegen das nachvertragliche Wettbewerbsverbot
oder die Vertraulichkeitsverpflichtung





Page 8/17

--------------------------------------------------------------------------------




10.3 of this Agreement, he will be obliged to pay a contractual penalty of two
monthly gross salaries. If such a breach consists in capital participation in a
competitor company or entry into a long-term contract (e.g. employment, service,
commercial agency or consultancy agreement), the contractual penalty will be
newly incurred for each commenced month in which the capital participation or
contract continues (continuing breach). Several breaches each result in a
separate contractual penalty, even several times in any one month, as the case
may be. If individual or several breaches occur within a continuing breach, the
penalty shall apply for each and every month of the continuing breach and for
each and every such individual breach.
 
gemäß Ziffer 10.3 dieser Vereinbarung, ist er zur Zahlung eine Vertragsstrafe
i. H. v. zwei Bruttomonatsgehältern verpflichtet. Besteht ein solcher Verstoß in
einer Beteiligung an einem Konkurrenzunternehmen oder im Abschluss eines
langfristigen Vertrages (z. B. Arbeits-, Dienst-, Handelsvertretungs- oder
Beratungsvertrags), wird die Vertragsstrafe erneut für jeden angefangenen Monat
verwirkt, in dem die Kapitalbeteiligung bzw. der Vertrag fortbesteht
(Dauerverstoß). Mehrere Verstöße führen jeweils zu einer gesonderten
Vertragsstrafe, auch mehrmals innerhalb eines Monats. Kommt es zu einzelnen oder
mehreren Verstößen innerhalb eines Dauerverstoßes, gilt die Vertragsstrafe für
jeden einzelnen Monat des Dauerverstoßes sowie jeden einzelnen solchen Verstoß.
Any further claims of the Companies resulting from any non-compliance with the
post-contractual prohibition of competition shall remain unaffected by the
aforesaid provision. Notwithstanding anything to the contrary, there shall be no
obligation by Avon Germany or the Companies to pay the compensation according to
Sec. 9 with respect to the post-contractual non-competition prohibitions of Sec.
10 for the time when the Employee breaches the post-contractual prohibition of
competition. In addition, any other
 
Alle weiteren Ansprüche der Avon-Gesellschaften aufgrund der Nichteinhaltung des
nachvertraglichen Wettbewerbsverbots bleiben von der vorstehenden Regelung
unberührt. Ungeachtet anders lautenden Bestimmungen dieser Vereinbarung besteht
keine Verpflichtung seitens Avon Deutschland oder der Avon-Gesellschaften zur
Zahlung der Abfindung gemäß Ziffer 9 in Bezug auf das nachvertragliche
Wettbewerbsverbot gemäß Ziffer 10 für den Zeitraum, in dem





Page 9/17

--------------------------------------------------------------------------------




outstanding compensation due to the Employee may be offset to the extent legally
permissible for any damage or penalty claims resulting from any non-compliance
with the post-contractual prohibition of competition or the obligation to
confidentiality.
 
der Mitarbeiter gegen das nachvertragliche Wettbewerbsverbot verstößt. Ferner
kann eine sonstige, dem Mitarbeiter zustehende Entschädigung – soweit rechtlich
zulässig – mit etwaigen Ansprüchen auf Schadensersatz oder Vertragsstrafen
verrechnet werden, die sich aus einer Nichteinhaltung des nachvertraglichen
Wettbewerbsverbots oder der Verschwiegenheitsverpflichtung ergeben.
11.    The Employee shall return all work equipment, documents, objects, records
and other material which were handed over to him by the Companies or which
otherwise came into his possession in the course of or in respect to his
employment. This obligation regarding the return of documents shall expressly
also apply to copies of such documents, discs, other data carriers or
handwritten notes.
 
11.    Der Mitarbeiter ist verpflichtet, sämtliche Arbeitsmittel, Unterlagen,
Gegenstände, Aufzeichnungen oder sonstigen Materialien, die ihm von den
Avon-Gesellschaften während oder in Zusammenhang mit seiner Beschäftigung
übergeben worden sind bzw. auf sonstige Weise in seinen Besitz gelangt sind,
zurückzugeben. Diese Verpflichtung zur Rückgabe von Unterlagen gilt auch
ausdrücklich für etwaige Kopien dieser Unterlagen, CDs/DVDs, sonstiger
Datenträger oder handschriftlicher Notizen.
Any right of retention with respect to any such documents, objects, records and
material to be returned shall be excluded.
 
Jedwedes Zurückbehaltungsrecht in Bezug auf diese Unterlagen, Gegenstände,
Aufzeichnungen und Materialien ist ausgeschlossen.
12.    The Employee can purchase the company car directly from CFC Car Fleet
Concept GmbH with a separate purchase contract. If the Employee decides not to
purchase
 
12.    Der Mitarbeiter kann mit gesondertem Kaufvertrag seinen Dienstwagen
direkt von CFC Car Fleet Concept GmbH erwerben. Entscheidet sich der
Mitarbeiter,





Page 10/17

--------------------------------------------------------------------------------




the company car, he will return the company car to Avon Germany together with
all keys, papers and other car accessories no later than the Termination Date
without being asked.
 
sein Dienstwagen nicht zu kaufen, ist er verpflichtet, diesen nebst sämtlichen
Fahrzeugschlüsseln, Fahrzeugpapieren sowie sonstigem Zubehör an Avon Deutschland
spätestens bis zum Beendigungstermin zurückzugeben.
13.    Other than provided in this Agreement there are no other mutual financial
claims between the parties under the employment relationship and/or as a result
of its termination, no matter of what kind, whether known or unknown. Also there
are no other mutual financial claims and rights between the Employee and the
Companies. This does not apply to claims arising from liability for intent, to
claims to payment of the minimum wage according to the Minimum Wage Act, AEntG
or AÜG and/or for other statutory mandatory minimum working conditions and other
claims based on law, collective bargaining agreements or works agreements which
cannot be waived.
 
13.    Soweit in dieser Vereinbarung nicht anders vorgesehen, bestehen zwischen
den Parteien keine weiteren gegenseitigen finanziellen Ansprüche aus dem
Arbeitsverhältnis und/oder infolge seiner Beendigung, gleich welcher Art und
ungeachtet ob diese bekannt oder unbekannt sind. Es bestehen auch keine weiteren
gegenseitigen finanziellen Ansprüche oder Rechte zwischen dem Mitarbeiter und
den Avon-Gesellschaften. Dies gilt nicht für Ansprüche aus einer Haftung für
vorsätzliches Verhalten, Ansprüche auf Zahlung eines Mindestlohns gemäß dem
MiLoG, AEntG oder AÜG und/oder andere zwingende gesetzliche
Mindestarbeitsbedingungen und für sonstige Ansprüche aus Gesetz, Tarifvertrag
oder Betriebsvereinbarung, auf die nicht verzichtet werden kann.
Notwithstanding anything to the contrary, nothing in this Agreement is intended
to supersede, cancel, release or waive any rights by the Companies under the
Avon Products, Inc. Amended & Restated Compensation Recoupment Policy or with
respect to violations of the
 
Ungeachtet anders lautender Bestimmungen dieser Vereinbarung begründen keine
Bestimmungen dieser Vereinbarung eine Ablösung, Aufhebung, Freistellung von oder
einen Verzicht auf etwaige Rechte seitens der Avon-Gesellschaften gemäß der Avon
Products, Inc.





Page 11/17

--------------------------------------------------------------------------------




Avon Code of Conduct and any claims for breaches of this Agreement. In addition,
for the avoidance of doubt, the tax equalization benefits that Employee has
already been provided by the Companies continues to be subject to the terms and
conditions of the applicable tax equalization policies of the Companies, which
includes, but is not limited to, the obligation of the Employee to cooperate
with Avon Germany and the Companies and repay to Avon Germany and/or the
Companies, as applicable, any tax balances or other amounts determined by Avon
Germany and/or the Companies to be owed by Employee as a result of the
finalization of the tax equalization process for any applicable tax years.
 
Amended & Restated Compensation Recoupment Policy oder in Bezug auf Verstöße
gegen den Avon Code of Conduct (Verhaltenkodex) sowie etwaige Ansprüche wegen
einer Verletzung dieser Vereinbarung. Darüber hinaus und zur Vermeidung von
Zweifeln gilt, dass die Steuerausgleichsvorteile, die dem Mitarbeiter bereits
von den Avon-Gesellschaften gewährt worden sind, weiterhin den einschlägigen
Bedingungen und Bestimmungen der Steuerausgleichsrichtlinien der
Avon-Gesellschaften unterliegen, die insbesondere die Verpflichtung des
Mitarbeiters umfassen, mit Avon Deutschland und den Avon-Gesellschaften zusammen
zu arbeiten und Avon Deutschland und/oder den Avon-Gesellschaften etwaige
Steuerguthaben oder sonstige von Avon Deutschland und/oder den
Avon-Gesellschaften festgesetzte Beträge zurück zu erstatten, die ggfs. nach
Abschluss des Steuerausgleichsverfahrens von dem Mitarbeiter für den jeweiligen
Steuerjahre geschuldet werden.
14. In consideration of the severance benefits herein and the other terms and
conditions of this Agreement, the Employee agrees, on behalf of himself and his
heirs, executors, administrators, and assigns, to forever release, dismiss, and
discharge Avon Germany, Avon Products, Inc. and the Companies and each of their
respective current and former officers, directors,
 
14. Unter Berücksichtigung der in dieser Vereinbarung vorgesehenen
Abfindungsleistungen sowie der sonstigen Bedingungen und Bestimmungen dieser
Vereinbarung verpflichtet sich der Mitarbeiter, im eigenen Namen sowie im Namen
seiner Erben, Testamentsvollstrecker, Nachlassverwalter und Rechtsnachfolger,
Avon







Page 12/17

--------------------------------------------------------------------------------




associates, employees, agents, employee benefit plans, employee benefit plan
fiduciaries, employee benefit plan trustees, employee benefit plan
administrators, representatives, attorneys, shareholders, successors and
assigns, each and all of them in every capacity, personal and representative
(collectively referred to as the “Avon Released Parties”), from any and all
actions, causes of action, claims, suits, losses, demands, judgments, charges,
contracts, obligations, debts, and liabilities of whatever nature, that he or
his heirs, executors, administrators, and assigns have or may hereafter have
against the Avon Released Parties or any of them arising out of or by reason of
any cause, matter, or thing whatsoever.


 
Deutschland, Avon Products, Inc. und die Avon-Gesellschaften sowie deren
jeweiligen ehemaligen und derzeitigen leitenden Angestellten, Mitglieder in
Leitungsgremien, Angestellte, Mitarbeiter, Bevollmächtigten, Pensionspläne,
Treuhänder von Pensionsplänen, Verwalter von Pensionsplänen, Vertreter, Anwälte,
Gesellschafter, sowie Rechtsnachfolger, d. h. jeden und alle von ihnen sowie in
jeder Eigenschaft, persönlich und als Vertreter (gemeinsam als die
„Freigestellten Avon-Parteien“ bezeichnet), von sämtlichen Klagen, Klagegründen,
Ansprüchen, Verlusten, Forderungen, Urteilen, Vorwürfen, Verträgen,
Verpflichtungen, Schulden und Verbindlichkeiten jedweder Art, die er oder seine
Erben, Testamentsvollstrecker, Nachlassverwalten und Rechtsnachfolger gegen die
Freigestellten Avon-Parteien oder einzelne davon aus oder aufgrund von
irgendeiner Ursache, Angelegenheit oder Sache haben oder ggfs. haben, dauerhaft
freizustellen, zu entlasten und zu entbinden.
Nothing in this Agreement is to be construed as an admission on behalf of the
Avon Released Parties of any wrongdoing with respect to the Employee, any such
wrongdoing being expressly denied.


 
Keine Bestimmung in dieser Vereinbarung kann als Zugeständnis eines
Fehlverhaltens seitens der Freigestellten Avon-Parteien gegenüber dem
Mitarbeiter ausgelegt werden; ein solches Fehlverhalten wird ausdrücklich
bestritten.





Page 13/17

--------------------------------------------------------------------------------




Neither Avon Germany nor the Companies make any representation to the Employee
about the tax effects on the provisions of this Agreement or otherwise, and
neither Avon Germany nor the Companies shall have liability to the Employee in
the event that the Employee becomes subject to taxation under any jursidiction
(other than any tax reporting and/or withholding obligations that the Companies
may have under applicable law).
 
Weder Avon Deutschland noch die Avon-Gesellschaften machen dem Mitarbeiter
gegenüber irgendwelche Zusicherungen in Bezug auf die steuerlichen oder
sonstigen Auswirkungen der Bestimmungen dieser Vereinbarung, und weder Avon
Deutschland noch die Avon-Gesellschaften haften dem Mitarbeiter gegenüber, falls
der Mitarbeiter in einer Jurisdiktion steuerpflichtig werden sollte (ausgenommen
hiervon sind steuerliche Melde- bzw. Einbehaltungspflichten, denen die
Avon-Gesellschaften gemäß einschlägigen Gesetzen ggfs. unterliegen).
15. This Agreement constitutes the entire agreement between the parties. There
are no oral side agreements.
 
15. Diese Vereinbarung stellt die gesamte Vereinbarung zwischen den Parteien
dar. Mündliche Abreden bestehen nicht.
16. Changes to this Agreement shall be valid only if in writing and signed by
all parties. This applies also with respect to any waiver or amendment of this
written form clause. If any provision of this Agreement is or becomes legally
invalid, this shall not affect the validity of the remaining provisions hereof.
 
16. Änderungen zu dieser Vereinbarung sind nur wirksam, sofern diese schriftlich
erfolgen und von alle Parteien unterzeichnet werden. Dies gilt auch für den
Verzicht auf dieses Schriftformerfordernis oder dessen Änderung. Sollte eine
Bestimmung dieser Vereinbarung rechtlich ungültig sein oder werden, bleiben die
sonstigen Bestimmungen dieser Vereinbarung davon unberührt.
17. This Agreement is subject to German law. The employee acknowledges that he
has no claims
 
17. Diese Vereinbarung unterliegt dem deutschen Recht. Der Mitarbeiter erkennt
an, dass er keine Ansprüche





Page 14/17

--------------------------------------------------------------------------------




against any of the Companies in any relevant jurisdiction.
 
gegen eine der Avon-Gesellschaften irgendeiner Jurisdiktion hat.
18. The German version of this Agreement shall be authoritative.
 
18. Die deutsche Version dieser Vereinbarung ist die maßgebliche.
[Signatures follow on next page]
 
[Unterschriften folgen auf der nächsten Seite]







Page 15/17

--------------------------------------------------------------------------------






John Higson
/s/ John Higson________________
Signature


19/09/17_____________________
Date


 
John Higson
/s/ John Higson _____________
Unterschrift


19/09/17___________________
Datum


Avon Cosmetics GmbH
/s/ Zoltan Radeczky, GM___________
Signature


Zoltan Radeczky, GM______________
Name/Title


22-09-2017______________________
Date


 
Avon Cosmetics GmbH
/s/ Zoltan Radeczky, GM_________
Unterschrift


Zoltan Radeczky, GM____________
Name/Position


22-09-2017____________________
Datum


Avon Products, Inc.
/s/ Susan Ormiston________________
Signature


Susan Ormiston
Sr. Vice President, Chief Human Resources Officer__________________________
Name/Title


19-09-2017______________________
Date


 
Avon Products, Inc.
/s/ Susan Ormiston______________
Unterschrift


Susan Ormiston
Sr. Vice President, Chief Human Resources Officer________________________
Name/Position


19-09-2017____________________
Datum


Avon Products, Inc. on behalf of the Companies
/s/ Susan Ormiston_________________
Signature


Susan Ormiston
Sr. Vice President, CHRO
___________________________
Name/Title






 
Avon Products, Inc. für die Avon-Gesellschaften
/s/ Susan Ormiston_______________
Unterschrift


Susan Ormiston
Sr. Vice President, CHRO _____________________________
Name/Position











Page 16/17

--------------------------------------------------------------------------------






19-09-2017____________________
Date


Signature/Date
/s/ John Higson__________________
John Higson hereby confirms that he has received a counterpart of this Agreement
signed by the Parties in original.
 
19-09-2017____________________
Datum




Unterschrift/Datum


/s/ John Higson_____________________
John Higson bestätigt hiermit, dass er eine von der Parteien unterzeichnete
Ausfertigung dieser Vereinbarung im Original erhalten hat.







Page 17/17